Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 1032
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious3 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2019/0134699 (“Inagaki”) in view of USPGPub No. 2020/0406339 (“Jene”) and JP-2009061464-A (“Inoue”). 
Regarding claim 5, Inagaki discloses a riveting method of deforming a rivet inserted into a through- hole formed in a plurality of plate-shaped members disposed in a superimposed state and securing the plurality of plate-shaped members (figs. 11-14, paras. [0001] & [0063]), the rivet including a shaft portion (320) that extends along an axial line and has a first outer diameter in a radial direction that perpendicularly intersects the axial line (fig. 11, para. [0063]) and a head (310) that is coupled to the shaft portion and has a second outer diameter that is larger than the first outer diameter in the radial direction (fig. 12, para. [0078]), the riveting method comprising: a first disposing process of disposing a support surface of a first riveting member (51) in a state in which the support surface faces a first end surface of the head (figs. 11-12, para. [0078]); a second disposing process of disposing a pressurizing surface of a second riveting member (52) in a state in which the pressurizing surface faces a second end surface of the shaft portion (fig. 14, para. [0079]); and a riveting process of generating a pressurizing force of causing a distance between the first riveting member and the second riveting member along the axial line to decrease and plastically deforming the rivet (fig. 5, para. [0080]).
Further, as illustrated in figs. 12-14 of Inagaki, the pressurizing surface of the second riveting member (52) is formed into a flat shape that perpendicularly intersects the axial line. 
Inagaki fails to explicitly teach a surface roughening treatment is performed on the pressurizing surface, wherein the riveting process is configured to cause the pressurizing surface on which the surface roughening treatment is performed to come into contact with the second end surface of the shaft portion of the rivet and plastically deform the rivet with the pressurizing force. However, this would have been obvious in view of Jene and Inoue.
Jene is directed to riveting workpieces by using a die to deform a bottom of the rivet (figs. 1b & 1c, paras. [0036]-[0039]). Jene teach that the rivet and pressure surfaces of the die can have liquid lubricant provided thereon to provide a positive effect on the quality of the connection produced and reduces the wear of the die 14 (paras. [0041]-[0043]).  
Inoue is directed to suppressing wear and improving die life of a die configured to plastically deform/forge metals (page 1, wherein all references to Inoue refer to the machine translation submitted herewith). Inoue teaches surface roughening a surface of the die (page 4), forming a hard coating on the surface of the die such that the coating is configured to contact the material to be deformed/forged (pages 3-4), and then shot peening the coating so that the surface roughness of the pressure surface is Ra 0.1 µm to Ra 0.6 µm (page 5). Roughening the surface of the pressure surface allows liquid lubricant to be better retained by the pressure surface, thereby increasing the life of the die (pages 1, 3 & 5).
In this case, Inagaki and Jene are directed to a rivet forming process that uses a die to deform a portion of the rivet. Jene teaches one of skill in the art that it is known to provide liquid lubricant on the pressure surface of the die to reduce die wear. Inoue teaches that there is a reasonable expectation of success of the pressure surface better retaining the lubricant (thereby better extending the life of the die) if the pressure surface is roughened by shot peening. Thus, in order to prevent wear and extend the life of the second riveting member, it would be obvious to modify Inagaki such that the pressure surface is roughened via shot peening and lubricant is sprayed on the pressure surface prior to riveting. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. as applied to claim 5 above, and further in view of JP-2012115869-A (“Yamamoto”).
Regarding claim 6, Inagaki fails to explicitly teach the surface roughening treatment is performed on the pressurizing surface such that arithmetic average roughness Ra of equal to or greater than 32 µin and equal to or less than 500 µin is achieved. However, this would have been obvious in view of Yamamoto.
Yamamoto is also directed to dies configured to plastically deform/forge metal material (page 1, wherein all references to Yamamoto refer to the machine translation submitted herewith). Yamamoto teaches to roughen the pressure surface in order to hold lubricant therein to increase die life (pages 1-2). Yamamoto teaches to roughen the pressure surface via shot blasting and then polish the roughened surface such that the average roughness Ra is between Ra 0.3 µm to Ra 2.0 µm, while the skewness Rsk is 0 or less (bottom of page 1, pages 2-5).
Both Inagaki et al. and Yamamoto are directed to pressure surfaces of dies with a roughened surface via shot blasting to better hold lubricant. As detailed in the rejection to claim 5 above, Inoue teaches the roughened the surface between Ra 0.1 µm to Ra 0.6 µm, which converts to Ra 4 µin to Ra 23.6 µin. Yamamoto teaches one of skill in the art that when the roughened surface is polished to reduce the skewness Rsk, that it is predictable for the average roughness Ra after the shot blasting step and after the polishing step to be between 0.3 µm to 2.0 µm. Thus, it would be obvious to modify Inagaki such that, at least after the blasting treatment, the surface roughness is between Ra 0.3 µm to Ra 2.0 µm, which converts to Ra 11.8 µin to Ra 78.7 µin. Since this range overlaps the claimed range, a prima facie case of obviousness exists.
Regarding claim 7, as detailed in the rejection to claim 5 above, Inagaki et al. further teaches the surface roughening treatment is a sanding treatment or a blasting treatment (Inoue, page 5, i.e. shot peening/blasting).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. as applied to claim 5 above, and further in view of USPGPub No. 2006/0016056 (“Kato”).
Regarding claim 8, Inagaki further teaches the rivet is formed using an aluminum alloy (para. [0080]). Inagaki fails to explicitly teach the second riveting member is formed using a metal material containing iron as a main constituent. However, this would have been obvious in view of Kato.
Kato is also directed to riveting (para. [0002]). Kato teaches that it is known for the die of a riveting machine configured to shape the riveted joint to be formed out of tool steel (para. [0026]), which one of skill in the art appreciates is mostly iron.
In this case, both Inagaki et al. and Kato are directed to riveting machines having dies that shape a riveted joint. Kato teaches one of skill in the art that it is predictable to shape a riveted joint via tool steel dies. Thus, it would be obvious to modify Inagaki et al. such that the riveting members are formed out of tool steel.

Response to Arguments
Applicant's arguments filed October 6, 2022 have been fully considered.  The examiner agrees that the previous 103 rejection over Hood et al. fail to teach the added limitation of claim 5. Thus, the previous 103 rejection is withdrawn.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 In 103 rejections, when the primary reference is followed by “et al.”, “et al.” refers to the secondary references. For example, if Jones was modified by Smith and Johnson, subsequent recitations of “Jones et al.” mean “Jones in view of Smith and Johnson”.
        3 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”